
	
		II
		112th CONGRESS
		1st Session
		S. 1327
		IN THE SENATE OF THE UNITED STATES
		
			July 5, 2011
			Mr. Hatch introduced the
			 following bill; which was read twice and referred to the
			 Committee on Indian
			 Affairs
		
		A BILL
		To amend the Act of March 1, 1933, to transfer certain
		  authority and resources to the Utah Dineh Corporation, and for other
		  purposes.
	
	
		1.Transfer of authority and
			 resources to Utah Dineh Corporation
			(a)AmendmentThe
			 Act of March 1, 1933 (47 Stat. 1418, chapter 160; 82 Stat. 121; 90 Stat. 2787),
			 is amended—
				(1)in the first
			 section—
					(A)by striking
			 thereon: Should and inserting thereon. Should;
			 and
					(B)by striking
			 State of Utah: Provided, That said and all that
			 follows through the end of the section and inserting the following: Utah
			 Dineh Corporation: Provided, That 37.5 percent of those
			 royalties shall be paid to the Utah Dineh Corporation to promote the
			 educational, health, economic, social, and cultural well-being of all Navajo
			 Indians residing in San Juan County, Utah. Provided further,
			 That the Utah Dineh Corporation shall submit to the Secretary of the Interior
			 annual reports describing the accounts and operations of the Corporation
			 concerning the funds received under this section.; and
					(2)in section 2, by
			 striking equal in area and.
				(b)Transfer of
			 funds and property
				(1)In
			 generalExcept as provided in paragraph (2), not later than March
			 31, 2012, the State of Utah shall transfer to the Utah Dineh
			 Corporation—
					(A)all funds,
			 assets, and real property (including appurtenances) held by the State in trust
			 for the San Juan Navajo Indians pursuant to the Act of March 1, 1933 (47 Stat.
			 1418; 82 Stat. 121; 90 Stat. 2788), on the day before the date of enactment of
			 this Act, for use by the Corporation in accordance with the Act of March 1,
			 1933 (as amended by subsection (a)); and
					(B)all contracts and
			 obligations entered into by the State, acting in the capacity of the State as
			 trustee, on behalf of the San Juan Navajo Indians, in accordance with the Act
			 of March 1, 1933 (47 Stat. 1418; 82 Stat. 121; 90 Stat. 2788), that are
			 outstanding on the day before the date of enactment of this Act.
					(2)ExtensionThe
			 State of Utah and the Utah Dineh Corporation, by mutual agreement and on
			 publication for a period of not less than 14 days in a newspaper of general
			 circulation, may extend the deadline for the transfer described in paragraph
			 (1) as the State and Corporation determine to be appropriate.
				(c)Effect of
			 section
				(1)Rights and
			 remediesNothing in the amendments made by subsection (a) alters
			 any legal right or remedy that accrued before the date of enactment of this
			 Act.
				(2)Prior
			 actsNothing in this section or the amendments made by this
			 section imposes any liability on the Utah Dineh Corporation for any act that
			 occurred before the date of enactment of this Act.
				
